Per Curiam.
Respondent was admitted to practice by this Court in 1979. He maintains an office for the practice of law in the City of Albany.
By decision dated September 15, 2011, this Court suspended respondent from the practice of law for one year, which suspension was conditionally stayed (Matter of Waite, 87 AD3d 1200 [2011]). Respondent now moves for termination of the stayed suspension and provides a supporting affidavit indicating that the condition of the stay has been fully complied with. Petitioner does not oppose the motion, which we now grant.
Peters, EJ., Rose, Kavanagh, McCarthy and Garry, JJ., concur. Ordered that respondent’s motion is granted, and the stayed suspension imposed by this Court’s decision dated September 15, 2011 is terminated, effective immediately.